Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 December 2021 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Joseph Su, Registration No. 69,761, on 10 January 2021.

The application has been amended as follows: 

To claim 1: 
At line 12: 
Insert “is” between “device” and “greater”. 
At line 14: 
Replace “the temperature greater the threshold” with “the temperature is greater than the threshold”. 
At line 17: 
Insert “is” between “device” and “less”.
At line 19: 
Insert “is” between “temperature” and “less”.
To claim 4: 
	At line 5: 
Replace “busy time during which the command is executed” with “busy time, wherein the busy time is a time during which the command is executed”.
To claim 9: 
At line 12: 
Replace “multiplying” with “multiply”. 
At line 16: 
Insert “is” between “device” and “greater”. 
At line 17: 
Replace “the temperature greater the threshold” with “the temperature is greater than the threshold”. 
At line 22: 
Insert “is” between “device” and “less”. 
At line 23: 
Insert “is” between “temperature” and “less”.
To claim 12: 
At lines 3-4: 
Replace “busy time during which the command is executed” with “busy time, wherein the busy time is a time during which the command is executed”. 
To claim 17: 
At line 15: 
Replace “multiplying” with “multiply”. 
At line 19: 
Insert “is” between “device” and “greater”. 
At line 20: 
Replace “the temperature greater the threshold” with “the temperature is greater than the threshold”. 
At line 25: 
Insert “is” between “device” and “less”. 
At line 26: 
Insert “is” between “temperature” and “less”.
To claim 20: 
At lines 3-4: 
Replace “busy time during which the command is executed” with “busy time, wherein the busy time is a time during which the command is executed”. 

Allowable Subject Matter
Claims 1-4,7,9-12,15,17-20 and 23 are allowed as amended by Examiner’s Amendment. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The Applicant’s argument filed 02 December 2021 that “Canepa fails to teach or disclose determining sending multiple polling commands after the delay time has elapsed or directly sending the polling command by the temperature” in combination with the other limitations because Canepa “merely discloses selecting different delay time at different temperature ranges, no matter where the temperature falls, the delay time will be applied” is persuasive [last ¶ of pg. 12 of the Remarks dated 02 December 2021 continued onto pg. 13] and it would not have been obvious for one of ordinary skill in the art to do so. The Examiner is interpreting the claim language “directly sending the polling command periodically in units of the preset time to the non-volatile memory module” in claims 1, 9 and 17 as meaning that the polling commands are sent periodically in units of the preset time without waiting for the delay time to elapse (and not as a restriction to the physical path of the polling commands). This interpretation is consistent with the disclosure in [Fig. 7], which shows sending the polling commands without waiting for the delay time to elapse (i.e. “directly”), while [Fig. 8] shows waiting for the delay time T(D) to elapse as discussed in [0068-0074] with particular emphasis on the disclosure in [0073]. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS whose telephone number is (303)297-4404. The examiner can normally be reached Monday through Thursday 7:30 AM through 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS JAMES KORTMAN/Examiner, Art Unit 2139

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139